*3
JUDGMENT

PER CURIAM
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R.App. P. 86; D.C.Cir. Rule 36(b). It is
ORDERED AND ADJUDGED that the district court’s order, filed March 17, 2004, dismissing appellant’s complaint for failure to state a claim, be affirmed. Appellant failed to allege any of the necessary elements of a claim under the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. See Duncan v. WMATA, 240 F.3d 1110, 1113-14 (D.C.Cir.2001). Appellant’s allegations do not support an inference that appellee had notice of his alleged disability. Cf. Crandall v. Paralyzed Veterans of Am., 146 F.3d 894 (D.C.Cir.1998).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.